Citation Nr: 1402317	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  11-14 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to an increased evaluation for a left knee disability, currently rated at 10 percent disabling.

2. Entitlement to an increased evaluation for muscle tension headaches, rated at 10 percent disabling prior to September 12, 2011, and 30 percent disabling therefrom.


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Esquire


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1986 to November 1995.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied increased evaluations for the Veteran's service connected left knee disability and muscle tension headaches.  Subsequent to that decision, jurisdiction was transferred from the RO in Seattle, Washington to the RO in Portland, Oregon.

In August 2011, the Veteran's attorney appeared before a Decision Review Officer (DRO) at the RO where the Veteran's attorney and the DRO agreed to an informal conference in-lieu of a formal hearing.  At that time it was agreed that the Veteran would be afforded a new VA examination for his service connected disabilities on appeal.

The Veteran was afforded a VA examination in September 2011.  Thereafter, in July 2012, the RO issued a rating decision which increased the evaluation for the Veteran' service connected muscle tension headaches from 10 percent to 30 percent disabling, effective September 12, 2011.  


FINDINGS OF FACT

1. The Veteran's left knee disability has been manifested throughout the appeal by subjective complaints of pain, stiffness and occasional swelling, with objective evidence of forward flexion of 110 degrees and no limitation of extension.

2. Prior to September 12, 2011, the Veteran's muscle tension headaches manifested by complaints of headaches occurring four to five times per week, with prostrating attacks occurring once every two months.

3. As of September 12, 2011, the Veteran's muscle tension headaches manifested by complaints of prostrating headaches approximately one time per month without evidence of very frequently completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.21, 4.40, 4.45 4.71a, Diagnostic Codes (DCs) 5257 (2013).

2. The criteria for an evaluation in excess of 10 percent prior to September 12, 2011, and 30 percent thereafter, for muscle tension headaches have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Codes 8100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

For increased rating claims, section 5103(a) requires the Secretary "to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment."  Vazquez-Flores v. Peake, 24 Vet.App. 94, 102-03 (2010) [hereinafter Vazquez-Flores v. Peake II] (citing Vazquez-Flores v. Peake, 580 F.3d 1270, 1279-80 (Fed.Cir.2009) and Vazquez-Flores v. Peake, 22 Vet.App. 37, 43 (2008)).

In the instant case, the Veteran received notification prior to the unfavorable agency decision in February 2008.  He was notified of information and evidence necessary to substantiate his claims.  He was also notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  The Veteran was informed of how VA determines disability ratings and effective dates.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  He has not identified any additional records that should be obtained prior to appellate consideration.  VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran has been afforded two VA examinations in conjunction with his appeal.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2013); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  Specifically, in March 2008, the Veteran was afforded a VA examination for his service-connected left knee disability.  He was afforded another VA examination for his service-connected left knee disability and muscle tension headaches in September 2011.  These examinations are adequate for the purposes of evaluating the Veteran's claims on appeal, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide a discussion of pertinent symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Accordingly, the Board will address the merits of the claim.

Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period. 

Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different rating for distinct periods of time, based on the facts). See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.   

I. Increased Rating for Left Knee Disability

Throughout the rating period on appeal, The Veteran's service connected left knee disability has been assigned an evaluation of 10 percent disabling.  The Veteran contends that a higher rating is warranted.  

The Veteran's current left knee disability has been considered under Diagnostic Codes 5257.  Under Diagnostic Code 5257, a 10 percent rating is warranted for slight impairment of the knee.  A 20 percent rating for knee impairment is warranted for moderate impairment and a 30 percent rating requires severe impairment.  38 C.F.R. § 4.71.  

A review of private and VA treatment records note a history of intermittent complaints regarding left knee pain since a work related knee injury in October 2007.  

Private treatment records dated IN January 2009 note that the Veteran had a left knee partial medial meniscectomey with arthroscopy as a result of a work related injury to his left knee.

The Veteran was afforded a VA examination in March 2008.  He presented with complaints of daily pain in the knee, occasional swelling and morning stiffness.  The Veteran reported increased pain with long periods of sitting and repetitive motion.  There was no locking of the knee and activities of daily living were not affected by his left knee disability.  He had pain at work but did not miss time because of it.  He denied the use of assistive devices.

Physical examination of the left knee showed patellofemoral tenderness.  There was mild pain on movement and increased pain on repetitive motion that did not result in additional motion loss.  There was a patellofemoral click.  There was active and passive range of motion of 0-125 degrees of flexion.  There was no lateral collateral, medial collateral or cruciate ligament laxity identified.  McMurry's maneuver was negative.   There was no pain on movement or increased pain with repetition.  The examiner diagnosed patellofemoral pain disorder.

The Veteran was afforded an additional VA examination in September 2011.  At the time of the examination, he indicated that his knee had worsened since the 2008 examination.  His knee became stiff and sore when walking too much.  He had surgery on his knee in 2009 and there had been no locking of the knee since that time.  He further indicated that his knee would give out and it was difficult to squat down and get up.

Upon physical examination, the left knee was shown to have 110 degrees of flexion with objective evidence of painful motion beginning at 95 degrees.  There was 0 degrees of hyperextension and no limitation of extension.  Painful motion on extension was noted to begin at 0 degrees or any degree of hyperextension.  With repetition, flexion decreased to 110 degrees, with no additional limitation of extension.   The Veteran had less movement than normal, weakened movement, excess fatigue, pain on movement and interference with sitting, standing and weight-bearing on the left knee.  He also had tenderness or pain to palpation for joint line or soft tissue in the left knee.  Anterior and medial-lateral instability were normal and x-ray imaging did not show degenerative or traumatic arthritis.  There was no evidence of patellar subluxation/dislocation

After a review of the evidence, the Board finds that a higher rating for the Veteran's left knee disability is not warranted at this time.  The objective medical findings of record do not tend to indicate that the Veteran's left knee disability has been more than mild in degree.  Notably, in the March 2008 VA examination, there was no lateral collateral, medial collateral or cruciate ligament laxity identified.  Additionally, in the September 2011 VA examination, anterior and medial-lateral instability were found to be normal in the left knee and there was no evidence of subluxation.  Additionally, the Veteran denied using assistive devices.  He has indicated that his knee gives out, and he is competent to report this lay observable symptomatology.  However, the Board finds that this symptom is already contemplated by the 10 percent evaluation in effect.  Again, the overall evidence fails to indicate manifestations of instability that are more than mild in degree.

The Board has also considered whether a higher or separate rating would be warranted under any other knee disability contained in 38 C.F.R. § 4.71a.

The evidence does indicate some loss of range of motion and pain with movement, raising the possibility of a separate evaluation for these symptoms.  However, because the record fails to demonstrate arthritis of the left knee, a 10 percent evaluation for pain pursuant to Diagnostic Code 5003-5010 is not warranted.  Moreover, as discussed below, the Veteran otherwise fails to meet the specific criteria for a rating based on limitation of motion.

Diagnostic Code 5260 provides for evaluating limitation of the flexion of the leg. Flexion limited to 60 degrees warrants a noncompensable evaluation, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, limitation of extension is rated 50 percent, when to 45 degrees; 40 percent, when to 30 degrees; 30 percent, when to 20 degrees; 20 percent when to 15 degrees; 10 percent, when to 10 degrees; and 0 percent, when to 5 degrees.  38 C.F.R. § 4.71a.

Based on the limitation of motion noted in the foregoing evidence, the Board finds that a higher rating is not warranted.  In order to achieve a higher evaluation under the limitation of motion Diagnostic Codes 5260 and 5261, the evidence would need to demonstrate flexion limited to 30 degrees or extension limited to 15 degrees.  However, in this case there is no showing of either loss of flexion or extension to such levels.  As such, assignment of separate ratings for limited flexion or extension of the left knee disability is appropriate here. See 38 C.F.R. § 4.71a, Diagnostic Code 5260, 5261.  Moreover, in reaching this conclusion, the Board has considered additional functional limitation due to factors such as pain and weakness; however, repetition did not result in a loss of motion significant enough to be rated under the relevant criteria for flexion, and there was no loss of motion at all with respect to knee extension.

Additionally, there is no indication of ankylosis; of dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint; removal of semilunar cartilage; impairment of the tibia and fibula; or genu recurvatum.  See 38 C.F.R. § 4.71a, DCs 5256, 5258, 5259, 5262, or 5263.

The Board has also considered whether a higher evaluation is warranted at any point during the appeal period.  See Hart, supra.  However, the Board concludes that the preponderance of the evidence is against an increased evaluation in excess of 10 percent at any point during the appeal period.  As such, the benefit of the doubt rule does not apply, and the Veteran's claim must be denied.  See 38 U.S.C.A. § 5107 (West 2002).

The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

II. Increased Ratings for Headaches

The Veteran's headaches have been rated under the criteria for migraine headaches.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

Diagnostic Code 8100 assigns a 10 percent rating for migraines with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent rating is assigned for migraines with characteristic prostrating attacks occurring on average once a month over the last several months.  Finally, a maximum 50 percent rating is assigned for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

The Board observes that the rating criteria do not define "prostrating."  Dorland's Illustrated Medical Dictionary defines "prostration" as "extreme exhaustion or powerlessness."  See Dorland's Illustrated Medical Dictionary 1531 (32nd ed. 2012).

Similarly, the rating criteria also do not define "severe economic inadaptability." However, the Court has indicated that, while there need not be a showing of unemployability, at a minimum, there should be an indication that the headaches are capable of interfering with the ability to earn money from work.  Pierce v. Principi, 18 Vet. App. 440 (2004).

A. Prior to September 12, 2011

Prior to September 12, 2011, the Veteran's headaches have been assigned an evaluation of 10 percent under the General Rating Formula.  See 38 C.F.R. § 4.124a Diagnostic Code 8100.  Having considered the evidence of record, the Board finds that the Veteran is not entitled to an increased evaluation headaches at any point prior to September 12, 2011.

Private treatment records note complaints of headaches over the temple.

VA treatment records also note a history of headaches.  In records dated from March 2008 through March 2011, the Veteran indicated that he suffers from headaches of varying severity and duration approximately four to five times per week.  Another record indicates daily headaches in the morning.  The Veteran stated that he gets prostrating headaches approximately once every two months.  He has reportedly missed five whole or partial days of work in the past months as a result of headaches.

The Board acknowledges the Veteran's assertion of frequent headaches, as he is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds no reason to question the sincerity of the Veteran's statements, and thus such evidence is found credible.

The Board has considered all evidence during this stage of the appeal and finds that an increased evaluation is not warranted.  The Board acknowledges the Veteran's indication of frequent headaches throughout this period.  Again, he  noted prostrating attacks occurring approximately once every two months.  As such, a higher rating is not warranted for this period of appeal.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100. 

In light of the above, the Board finds the Veteran is not entitled to an evaluation in excess of 10 percent for his service-connected headaches prior to September 12, 2011.  In reaching its decision, the Board considered the benefit-of-the-doubt rule in considering whether a higher evaluation is warranted.  However, the preponderance of the evidence is against an evaluation greater than 10 percent during this stage of the appeal.  Therefore, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B. From September 12, 2011

As of September 12, 2011, the Veteran's headaches have been assigned an evaluation of 30 percent under the General Rating Formula.  See 38 C.F.R. § 4.71a.  Having considered the evidence of record, the Board finds that the Veteran is not entitled to an evaluation in excess of 30 percent for at any point during the appeal.

In September 2011, the Veteran was afforded a VA examination.  At that time, he reported pain occurring on both sides of his head and tightness in his temple that is sometimes associated with a pounding sensation.  The Veteran had headaches five times per week.  He was found to have prostrating attacks of non-migraine headaches more frequently than once per month.  He last missed a day of work several years ago and had gone home early from work twice in the last six months as a result of headaches.

Having carefully considered the competent medical evidence of record, the Board concludes that a disability rating greater than 30 percent for the Veteran's headaches is not warranted for any time covered by this appeal.

In considering the Veteran's headaches under the provisions of Diagnostic Code 8100, the competent medical evidence of record does not show that he experiences very frequent, completely prostrating, and prolonged headaches that are productive of severe economic inadaptability.  The Veteran himself has reported to medical providers that he experienced prostrating headaches once per month.  Moreover, there is no showing of economic inadaptability.  In this regard, it is noted that the Veteran missed one day of work several years ago and has gone home early twice in the past six months as a result of headaches.  This suggests that the headaches do not preclude him from maintaining employment.  The symptoms associated with the Veteran's headaches more closely approximate the criteria for the assignment of a 30 percent disability rating, which include characteristic prostrating attacks occurring on an average once a month.  As such, a disability rating greater than 30 percent under Diagnostic Code 8100 is not warranted.  

The statements of the Veteran as to the frequency and severity of his symptoms have been considered.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion. 

In light of the above, the Board finds the Veteran is not entitled to an evaluation in excess of 30 percent for his service connected muscle tension headaches at any point as of September 12, 2011.  The Board has considered whether the benefit-of-the-doubt rule applies to this stage of the appeal. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, a preponderance of the evidence is against an increased for this period, thus, his rule does not apply and the claim must be denied.

Extraschedular Considerations

The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

III. Total Disability Rating Based on Individual Unemployability (TDIU).

The Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a total rating based on individual unemployability, due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, however, the record does not suggest, and the Veteran does not allege, that his headaches and left knee disability have rendered him unemployable.  Indeed, the record indicates that the Veteran continues to be employed full-time.  As such, Rice is inapplicable to this case.

							(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an evaluation in excess of 10 percent for a left knee disability is denied.

Entitlement to an evaluation in excess of 10 percent prior to September 12, 2011, and 30 thereafter, for muscle tension headaches is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


